DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-7 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 1, including every method step and associated structural element recited in the claims.  Specifically, prior art of record does not teach or disclose the following:  “A method for installing guide rails into an elevator shaft, said method comprising installing manually a lowermost first section of guide rail elements to respective walls of the shaft, arranging a first hoist for moving a transport apparatus upwards and downwards in the shaft, the transport apparatus comprising a hook device connected to the first hoist and a lever device connected to the hook device, each guide rail element being provided with a first jointing clamp attached to a lower end of the guide rail element and a second jointing clamp attached to an upper end of the guide rail element, the first jointing clamp and the second jointing clamp forming a plug-in joint between two consecutive guide rail elements, arranging a second hoist for moving a transport platform upwards and downwards in the shaft, connecting a guide rail element to the transport apparatus so that the second jointing clamp at the upper end of the guide rail is connected to the hook device and the lower end of the guide rail element is connected to the lever device, moving the transport apparatus and thereby also the guide rail element upwards with the first hoist, the lever device gliding on the row of already installed guide rail elements, connecting the guide rail element to an upper end of the row of already installed guide rail elements with the plug-in joint provided by the first jointing clamp and the second jointing clamp, attaching the guide rail element to a wall of the shaft from the transport platform, moving the transport apparatus downwards with the first hoist in order to fetch a new guide rail element, the hook device and the lever device gliding on the row of already installed guide rail  elements.”
None of the references of the prior art teach or suggest the elements of the elevator method as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator method in the manner required by the claims.
Claims 8-14 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 1, including every structural element recited in the claims.  Specifically, prior art of record does not teach or disclose the following:  “An arrangement for installing guide rails into an elevator shaft, said arrangement comprising: a lowermost first section of guide rail elements installed to respective walls of the shaft, a transport apparatus moving upwards and downwards in the shaft with a first hoist, the transport apparatus comprising a hook device connected to the first hoist and a lever device connected to the hook device, each guide rail element being provided with a first jointing clamp attached to a lower end of the guide rail element and a second jointing clamp attached to an upper end of the guide rail  element, the first jointing clamp and the second jointing clamp forming a plug-in joint between two consecutive guide rail elements, a transport platform moving upwards and downwards in the shaft with a second hoist, whereby a guide rail element is connected to the transport apparatus so that the second jointing clamp at the upper end of the guide rail element is connected to the hook device and the lower end of the guide rail element is connected to the lever device, the transport apparatus and thereby also the guide rail element is moved upwards with the first hoist, the lever device gliding on the row of already installed guide rail elements, the guide rail element is connected to an upper end of the row of already installed guide rail elements with the plug-in joint provided by the first jointing clamp and the second jointing clamp, the guide rail element is attached to a wall of the shaft from the transport platform, the transport apparatus is moved downwards in order to fetch a new guide rail element, the hook device and the lever device gliding on the row of already installed guide rail elements.”
None of the references of the prior art teach or suggest the elements of the elevator as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator in the manner required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654